Citation Nr: 0031222	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for Hodgkin's lymphoma, 
for accrued benefits purposes.

3. Entitlement to service connection a psychiatric disorder 
for accrued benefits purposes.  

4.  Entitlement to service connection for shortness of breath 
as a manifestation of an undiagnosed illness, for accrued 
benefits purposes.  

5.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness, for accrued benefits 
purposes.  

6.  Entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness, for accrued benefits 
purposes.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant in this case is the veteran's widow.  The 
veteran, who died in January 1998, served with the Alabama 
Army National Guard between November 1977 and May 1997.  This 
service included active military duty during the Persian Gulf 
War from November 1990 to May 1991.  

The present case arises from rating actions entered by the VA 
Regional Office (RO) in January 1999.  In one decision, the 
RO, for accrued benefits purposes, denied service connection 
for a psychiatric disorder, for Hodgkin's lymphoma, for 
shortness of breath as a manifestation of an undiagnosed 
illness, for fatigue as a manifestation of an undiagnosed 
illness, and for joint pain as a manifestation of an 
undiagnosed illness.  In the other rating action, the RO 
denied service connection for the cause of the veteran's 
death.  The appellant submitted a notice of disagreement with 
these rating decisions in February 1999, and after a 
statement of the case was issued in March 1999, perfected her 
appeal in April 1999.   


FINDINGS OF FACT

1.  The veteran died in January 1998, at which time he was 
service connected for mechanical low back pain, which was 
evaluated as 20 percent disabling. 

2.  The veteran's Certificate of the Death reflects that the 
immediate cause of his death was Hodgkin's lymphoma, with no 
other causes listed as contributing to his death. 

3.  Hodgkin's lymphoma was not present in active service, or 
within one year of the veteran's separation from active 
service. 

4. No competent medical evidence has been submitted into the 
record which links the onset of Hodgkin's lymphoma to 
service.  

5.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.

6.  At the time of his death, the veteran had no pending 
claims of entitlement to service connection for shortness of 
breath as a manifestation of an undiagnosed illness, 
entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness, or entitlement to 
service connection for joint pain as a manifestation of an 
undiagnosed illness.




CONCLUSIONS OF LAW

1.  Hodgkin's lymphoma was not incurred during service, nor 
may it be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.302, 3.312 (2000).

3.  The appellant's claims of service connection, for accrued 
benefits purposes, for shortness of breath as a manifestation 
of an undiagnosed illness, fatigue as a manifestation of an 
undiagnosed illness and joint pain as a manifestation of an 
undiagnosed illness, are without legal merit.  38 U.S.C.A. §§ 
5107, 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Service Connection for the Cause of Death/ Service 
Connection for Hodgkin's Lymphoma For Accrued Benefits 
Purposes.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for Hodgkin's lymphoma even 
if not shown in service, may be presumed if it became 
manifest to a degree of 10 percent disabling during the first 
year after the veteran's separation from service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the record reflects that the veteran died at 
his home in January 1998, at the age of 44.  His Certificate 
of the Death reflects that the immediate cause of death was 
Hodgkin's lymphoma and that there were no other conditions 
that contributed to death.  At the time of his death, the 
veteran was not actually service connected for any 
disability, although in a January 1999 rating action, the RO 
granted service connection for mechanical low back pain, for 
accrued benefits purposes.  This disability was evaluated as 
20 percent disabling, effective from November 1995. 

A review of the veteran's service medical records fail to 
show any indication that the presence of Hodgkin's lymphoma 
was either noted or suspected.  The post service medical 
records show that, in the early part of 1996, the veteran 
complained of a mass under his arm.  Over time, this 
increased in size and it was surgically removed in July 1996.  
A pathology report prepared shortly thereafter, revealed that 
the specimen removed was consistent with Hodgkin's lymphoma.  
Soon after the diagnosis, the veteran's treatment for this 
disease commenced, and it appears that this was initially met 
with some success.  Eventually, however, the veteran's health 
deteriorated, such that when he was examined for VA purposes 
in November 1997, it was noted that he was unable to work, 
and indeed, was described as thin and wasted, with barely the 
energy and breath to move the few steps from his chair in the 
waiting room into the examiner's office.  Shortly before his 
death, the veteran was apparently placed in hospice care, and 
as previously mentioned, he died in January 1998. 

Significantly, none of the veteran's post service medical 
records contain any indication that the veteran's military 
service, or his service-connected disability, was considered 
to be implicated in the onset of his Hodgkin's lymphoma which 
caused his death.  Moreover, neither the veteran during his 
lifetime, nor the appellant now, indicated that any of those 
treating the veteran were of the opinion that Hodgkin's 
lymphoma was related to the veteran's service.  Under these 
circumstances, with Hodgkin's lymphoma first shown several 
years after service, and it having not been linked by any 
medical professional to either service or a service-connected 
disability, there is no basis for establishing service 
connection for Hodgkin's lymphoma.  In view of that 
conclusion, as well as the absence of any competent medical 
evidence linking the disability for which the veteran was 
service-connected to his death, there is no plausible basis 
for finding that a service-connected disability contributed 
materially to the veteran's death.

In this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim in this regard must be denied.  

In reaching this decision, the Board notes that the appellant 
believes, as did the veteran during his lifetime, that the 
veteran's Hodgkin's lymphoma was caused by the veteran's 
exposure to some element during his service in the Gulf War.  
In responding to this contention, however, it must be 
observed that neither the appellant or the veteran are shown 
to have any medical expertise that would otherwise make them 
competent to offer any meaningful conclusions regarding the 
onset of the veteran's fatal illness.  See Layno v. Brown 6 
Vet.App. 465 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App492 (1992).  In 
addition, as previously mentioned, neither the veteran during 
his lifetime, nor the appellant now, indicated that any of 
the physicians treating the veteran were of the opinion that 
the veteran's terminal illness was caused in some way by 
service, and neither pointed to any medical treatise or other 
competent authority to support this contention.  Similarly, 
the Board's review of the record fails to show any report on 
which a medical professional treating the veteran expressed 
support for the contention.   

As indicated above, the absence of any competent evidence 
supporting the contention that the veteran's Hodgkin's 
lymphoma was related to service, weighs heavily against that 
contention being correct.  In view of that, there is simply 
no basis upon which to grant service connection for Hodgkin's 
lymphoma, and therefore, no basis upon which to grant service 
connection for the cause of the veteran's death. 

The Board also notes that the RO appears to have given some 
consideration to the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, in deciding this issue, by determining 
that service connection for Hodgkin's lymphoma as due to an 
undiagnosed illness was also not warranted.  In this regard, 
it is observed that those cited provisions call for VA to pay 
compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumptive period 
following service in the Southwest Asian theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117 (West Supp. 2000), and the implementing regulation at 
38 C.F.R. § 3.317.  

Hodgkin's lymphoma, however, is a clearly diagnosed disease 
entity, and thus falls outside the purview of either 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  By definition, the 
theory of entitlement to service connection under this law 
and regulation applies only to undiagnosed illnesses.  
Accordingly, there is no basis for awarding benefits for 
Hodgkin's lymphoma under the provisions of 38 U.S.C.A. § 1117 
or 38 C.F.R. § 3.317, and any claim for compensation benefits 
this regard must be denied. 

The Board has also considered in this case whether the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), have 
been met with respect to the duty to assist claimants.  In 
this regard, it is noted that the evidence includes the 
veteran's service medical records, his post service treatment 
records, and the reports of examinations conducted for VA 
purposes during his life time, including one conducted 
approximately 3 months before his death.  It is also noted 
that there have been no contentions made suggesting that 
additional relevant treatment records of the veteran are 
available.  Moreover, the appellant was advised of the law 
and regulations applicable to her claims in the statement of 
the case issued to her in March 1999, and these appear to 
have provided the basis for the arguments submitted on her 
behalf by her representative.  (See the May 1999, VA Form 646 
(Statement of Accredited Representation in Appealed Case)).  
Under these circumstances, the Board finds that the duty to 
assist the appellant in developing her claims in this regard, 
as required by the Veterans Claims Assistance Act of 2000, 
has been satisfied.  

Finally, as to this matter, the Board notes that the 
appellant requested that the provisions of 38 U.S.C.A. 
§ 1154, be applied to her case.  Presumably, she was 
referring to 38 U.S.C.A. § 1154(b), which provides as 
follows:  

actory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran...  

38 U.S.C.A. § 1154(b).  

Given the language of this statute, it is not clear what it 
contains that the appellant finds applicable to the veteran's 
history. There is no indication in any service record that 
the veteran engaged in combat, as he was apparently assigned 
to an evacuation hospital as a food service specialist during 
the Gulf War.  Moreover, even if he had engaged in combat, he 
would not by virtue of that fact become competent to have 
diagnosed himself to have had Hodgkin's lymphoma at that 
time, or to assert that his combat experience alone would 
subsequently produce that disease years later.  The etiology 
of the veteran's fatal Hodgkin's lymphoma remains a medical 
question, and certainly it is not shown that the onset of 
this disease is in any way related to the circumstances, 
conditions or hardships of combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) do not provide a basis 
for granting the benefits the appellant seeks.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim to service connection for the 
veteran's death.


(b.)  Service Connection for Undiagnosed Illnesses for 
Accrued Benefits Purposes

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).  In general, the payment 
of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000, which provide that benefits which are "due 
and unpaid" to the veteran at the time of his death may be 
disbursed to eligible persons.  Although a claim for accrued 
benefits is related to a claim made by a veteran during his 
lifetime for VA benefits, entitlement to accrued benefits is 
predicated upon a separate application for accrued benefits 
filed within one year after the veteran's death. 38 C.F.R. § 
3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F. 3d 1296 
(1998). The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any benefit related 
to shortness of breath, fatigue or joint pain as 
manifestations of an undiagnosed illness.  A careful 
examination of the claims file does show that the veteran 
occasionally complained of these symptoms at various times to 
medical personnel after his Gulf War service.  At the same 
time, the evidence also shows that the veteran was of the 
belief that the disorder that resulted in his terminal 
illness was related to his Gulf War service, and this may 
explain the reason that the RO eventually prepared the 
January 1999 rating action addressing these symptoms of 
fatigue, joint pain, and shortness of breath.  Significantly, 
however, neither the appellant or the RO has pointed to any 
document that actually reflects a desire by the veteran to 
pursue a claim for VA benefits based on these symptoms.  
Absent any pending claim for benefits based on these 
symptoms, there is no legal basis to the appellant's claim 
for accrued benefits.  Accordingly, as the law and not the 
evidence is dispositive in this case, entitlement to service 
connection for shortness of breath as a manifestation of an 
undiagnosed illness, entitlement to service connection for 
fatigue as a manifestation of an undiagnosed illness, and 
entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness, for accrued benefits 
purposes, are each denied due to the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  

The claim of entitlement to service connection for Hodgkin's 
lymphoma, for accrued benefits purposes, is denied.

The claim of entitlement to service connection for shortness 
of breath as a manifestation of an undiagnosed illness, for 
accrued benefits purposes, is denied.

The claim of entitlement to service connection for fatigue as 
a manifestation of an undiagnosed illness, for accrued 
benefits purposes, is denied.

The claim of entitlement to service connection for joint pain 
as a manifestation of an undiagnosed illness, for accrued 
benefits purposes, is denied.


REMAND

Service Connection for a Psychiatric Disorder For Accrued 
Benefits Purposes.

With respect to this aspect of the veteran's claim, the Board 
observes that in a November 1995 statement from the veteran, 
he indicated that he developed depression as a result of a 
skin condition that he believed was due to his service in the 
Gulf War.  It was this claim for benefits due to depression 
that has become the subject of the current appeal.  

As indicated above, except as otherwise provided, periodic 
monetary benefits under laws administered by the Secretary to 
which an individual was entitled at death under existing 
rating or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual be 
paid to the veteran's spouse.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 2000).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Establishing service connection for post traumatic stress 
disorder (PTSD), requires:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

In this case, the evidence does not show the presence of any 
psychiatric complaints during service, or of any psychosis 
within one year after the veteran's discharge from active 
service in 1991.  The evidence does show, however, that the 
veteran was diagnosed to have PTSD when examined for VA 
purposes in February 1997, as well as following examination 
conducted in November 1997.  

The February 1997 examination report shows that the diagnosis 
of PTSD appears to have been based on the veteran's report of 
two stressful incidents.  The first was when the veteran came 
under missile attack (Scud missiles), and the second was his 
participation in moving "scores of dead and wounded bodies 
from helicopters to hospital locations."  The November 1997 
examination report does not make clear what were considered 
to be the stressful events that precipitated the onset of 
PTSD.  Mention was made, however, that the examiner was under 
the impression that the veteran served in a combat zone.  It 
was also noted that the veteran had nightmares of bombs going 
off, and Scud missile attacks.  

The veteran's service records reflect that he served with the 
109th Evacuation Hospital during the Gulf War, and that his 
military occupational specialty was that of a hospital food 
service specialist, responsible for preparing, cooking, and 
serving regular and modified food.  There is nothing in these 
service records indicating that the veteran or his unit was 
involved in any combat, that the veteran or his unit came 
under any missile attack, or that the veteran's 
responsibilities included moving the dead and wounded from 
helicopters to hospital locations.  At the same time, 
however, exposure to Scud missile attack, and even assisting 
in moving dead and injured Iraqi soldiers are not events that 
are wholly implausible, given the nature of this particular 
conflict, and the veteran's assignment to a hospital unit.  
Since the veteran has been diagnosed to have PTSD, based, at 
least in part, upon the events he described concerning his 
unit coming under missile attack, and since it would appear 
likely that a record of such an attack would have been made, 
it is the Board's view that an attempt should be undertaken 
to verify these events, as well as any role the veteran may 
have had in them, before a final decision in this regard is 
entered.  

In making this request for additional development, the Board 
recognizes that decisions to determine entitlement to accrued 
benefits are to be based on evidence in the file at the date 
of death.  38 U.S.C.A. § 5121.  That notwithstanding, 
evidence "in the file" has been interpreted to include 
service department records.  See VA Manual M21-1, Part IV, 
Chapter 5, para. 5.06 (c) (May 8, 2000).  Since it would be 
service department records that could confirm the events the 
veteran believed caused his PTSD, an attempt to develop 
information from that source is appropriate in this case.  

Under the circumstances described above, this case is 
remanded to the RO for the following: 

1.  The RO should contact any appropriate agency, 
including the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna Rd., 
Suite 101, Springfield, VA 22150-3197, and/or the 
109th Evacuation Hospital, Birmingham, AL 35217, 
with which the veteran apparently served while in 
Southwest Asia, and request any information that 
could verify whether the 109th Evacuation Hospital 
was subjected to missile attack during the Gulf War 
between January 1991 to April 1991, and whether the 
veteran, a hospital food service specialist at the 
time, would have participated in moving the dead 
and wounded from helicopters to hospital locations 
during that time.  

2.  After the preceding development has been 
accomplished, the RO should determine whether the 
veteran was exposed to any stressor indicated as 
precipitating PTSD by a medical professional.  
After making this determination, the RO should 
enter its decision as to whether service connection 
for PTSD is warranted for accrued benefits 
purposes.  If that decision is adverse to the 
appellant, she and her representative should be 
provided a supplemental statement of the case, and 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board if otherwise in order.  

No action is required of the appellant until she is informed, 
although she has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



